Citation Nr: 1132255	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-42 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from March 1975 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to service connection for hepatitis C.  The veteran also initiated an appeal with regard to the initial evaluation assigned for a left knee disability, but withdrew that appeal at a June 2010 hearing before a Decision Review Officer (DRO) at the RO.  The Board therefore has no jurisdiction over that issue.

The Veteran testified at a May 2011 personal hearing before the undersigned Veterans Law Judge held at the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has no history of intravenous drug use.

2.  The Veteran's currently diagnosed hepatitis C was at least as likely as not contracted during active military service.


CONCLUSION OF LAW

The criteria for service connection of hepatitis C with cirrhosis of the liver have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records document an in-service hepatitis A infection, which was treated and resolved with no apparent residuals.  The veteran maintains that during that period, his whole football team was told they had been exposed to hepatitis, and they were, en masse, inoculated with gamma globulin.  He stated at his July 2011 Board hearing that the needle was not changed between players.  He argues that this episode accounts for his hepatitis C infection.

Post service treatment records show that the Veteran was diagnosed with hepatitis C in January 2002 when he underwent an insurance physical.  Private treating doctors uniformly note that the Veteran had a history as a drug user.  Doctors at the Hogan Clinic, which diagnosed the hepatitis C, noted in January 2002 that the Veteran had no "recreational use of drugs" for 16 years.  Mr. B. Cronk, the physician's assistant to whom the Hogan Clinic referred the Veteran for a liver assessment, noted that he had a history of "recreational IV drug use which he has discontinued."  Subsequent doctors refer to the Veteran as an "ex-drug abuser."

In October 2008, the Veteran saw Dr. S. Saab for a second opinion regarding his liver disease; Dr. Saab was not his regular treating doctor and saw the Veteran on only the single occasion.  In discussing the possible avenues of infection, the Veteran denied "injectable drug use or acupuncture."  The examiner did note the injections in service and the illness which followed.  Dr. Saab opined that given the degree of liver disease shown, the Veteran had "probably had hepatitis C for several decades."  He could not state the etiology of the hepatitis C, but noted the in-service injections may be the source.  There were unusual symptoms displayed in connection with the hepatitis A infection, and testing for hepatitis C was not possible at that time.

Dr. B. Cecil, associated with a hepatitis C treatment center, reviewed the Veteran's service records and current treatment records, and opined that the currently diagnosed hepatitis C and associated liver damage was related to service.  He noted that the Veteran had "no history of drug abuse or transfusion," and felt that the extent of current liver disease was "very suggestive" of a 1979 infection.  Dr. Cecil also noted additional risk factors, including air gun injections, shared razors, and blood exposure during football games.

A VA examination was conducted in March 2009.  The examiner reviewed the claims file in its entirety.  The in-service hepatitis A infection was noted, as well as the injection of gamma globulin.  He noted the reports of treating doctors of a history of drug abuse, including the notation of Mr. Cronk of intravenous drug use.  He acknowledged that the Veteran had denied drug use in service, and currently denied such.  The examiner stated that the examination request from the RO indicated that the Veteran "has a history of drug abuse."  He opined that it was more likely as not that hepatitis C "was acquired several decades post military service."  He found no in-service risk factors for infection, but, relying upon the assertion of Mr. Cronk, determined that there had been post service IV drug abuse.  He also stated that hepatitis A does not convert into other forms of hepatitis.

At the July 2011 Board hearing, the Veteran disputed the allegation that he had ever been an IV drug user.  He admitted to recreational use of marijuana and hash, but adamantly denied use of intravenous drugs.  He stated that he was afraid of needles.  He contended that doctors misunderstood his admission to recreational drug use and assumed he used all forms of drugs.

The Veteran is competent to report his drug history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran is credible in his reports. The record reflects no clear first person statement that he used IV drugs.  Where that allegation is made, it is done second hand, where another party has interpreted either a statement or a record.  The Veteran has offered a reasonable explanation of the confusion, and the fact that only one doctor has specified use of IV drugs raises serious doubts as to the accuracy of the allegation.  While the Veteran has used drugs in the past, such is limited to the smoking of marijuana and hash; there is no credible and competent evidence of intravenous or intranasal (or any other) use of other drugs such as cocaine or heroin.

Therefore, the negative medical evidence, including the opinion of the VA examiner and the inferences from Mr. Cronk and Dr. Snood, which are based upon the incorrect characterization of the Veteran's drug history, have no probative value.  The rationale underpinning the rendered opinions is not valid.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Further, the VA examiner incorrectly noted that there were no in-service risk factors, ignoring the record of injections, at the very least.  

Dr. Saab and Dr. Cecil, in contrast, have considered an accurate and complete picture of the Veteran's history and risk factors.  Dr. Saab did not definitively opine on a nexus, but did note the clear temporal relationship between the in-service risk factor of injections and the development of symptoms of illness and diagnosis of hepatitis A.  He specifically acknowledged the possibility of the in-service injections as the source of infection, and noted that the degree of disease indicated a long standing infection.

Dr. Cecil went farther in several respects.  He noted additional risk factors, such as razor sharing and blood exposure in football.  He also opined that the degree of disease was consistent with an infection during service.  He very clearly stated that the hepatitis C infection was related to in-service risk factors and was likely incurred during service.

Finally, and most persuasive, is the fact that the Veteran was actually diagnosed with a form of hepatitis in service.  He was exposed to hepatitis.  Testing did not exist for hepatitis C at that time, and so it is impossible to definitively state whether more than one strain was transmitted in service, but the likelihood increases exponentially when one strain is actually contracted.  Two doctors have opined, based on the extent of current liver damage, that hepatitis C was likely contracted in service as well; hepatitis A does not cause liver damage.  Even if the Veteran were considered to have used IV drugs after service, the evidence of record would, at the very least, show equal risk factors during and after service, and such a state of equipoise would require resolution of the claim in the Veteran's favor.

Accordingly, service connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C with cirrhosis of the liver is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


